EXHIBIT 10.1

          



 

CAPITAL ONE, NATIONAL ASSOCIATION

HEALTHCARE FINANCIAL SOLUTIONS, LLC

2 Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

 

 

FIFTH THIRD BANK

201 E Kennedy Boulevard Suite 1800

Tampa, Florida 33602


 

CITIZENS BANK, NATIONAL ASSOCIATION

28 State Street

Boston, Massachusetts 02109


 

 

 

CONFIDENTIAL

 

December 22, 2015

 

CryoLife, Inc.

1655 Roberts Blvd., NW

Kennesaw, GA 30144

Attention: D. Ashley Lee

 

Project Metal

$95,000,000 Credit Facilities

Commitment Letter

 

Dear Ashley:

 

You have advised Capital One, National Association (“CONA”), Healthcare
Financial Solutions, LLC (“HFS”, and together with CONA, “Capital One”), Fifth
Third Bank (“Fifth Third”) and Citizens Bank, National Association (“Citizens”
and together with HFS and Fifth Third, the “Initial Lenders”; the Initial
Lenders together with CONA, the “Commitment Parties”, “we” or “us”) that you
(“you” or the “Borrower”) intend to acquire (the “Acquisition”) the company you
have separately identified to us as “Oxide” (the “Acquired Business”) by means
of a merger of a newly formed subsidiary, wholly-owned and controlled by you,
with and into the Acquired Business.  You have also advised us that you intend
to finance the Acquisition, the costs and expenses related to the Transaction
and the ongoing working capital and other general corporate purposes of the
Borrower after consummation of the Acquisition from cash on hand, equity of the
Borrower and $95,000,000 of senior secured credit facilities (the “Credit
Facilities”) (the transactions described above are collectively referred to as
the “Transaction”). 

 

1.



Commitments

 

In connection with the Transaction, and upon the terms and subject to the
conditions set forth herein, (i) HFS is pleased to advise you of its several
commitment to provide (directly, and/or through one or more of HFS’s direct or
indirect subsidiaries and/or other affiliates) $40,000,000 of the Credit
Facilities, (ii) Fifth Third is pleased to advise you of its several commitment
to provide $40,000,000 of the Credit Facilities and (iii) Citizens is pleased to
advise you of its several commitment to provide $15,000,000 of the Credit
Facilities.

 

 





--------------------------------------------------------------------------------

 

 

2.



Conditions

 

The several commitments of the Initial Lenders to fund the Credit Facilities on
the Closing Date are subject only to the conditions set forth in Schedule 1 to
the Summary of Terms attached as Exhibit A (the “Term Sheet”) and upon
satisfaction of such conditions (or waiver by the Initial Lenders), the funding
of the relevant portion of the Credit Facilities shall occur.  The Term Sheet,
together with this letter, are referred to herein as the “Commitment
Letter”.  Capitalized terms used in the text of this Commitment Letter without
definition have the meanings assigned in the Term Sheet.

 

3.



Titles and Roles

 

Each of CONA, Fifth Third and Citizens is pleased to advise you of its
willingness, and you hereby engage each of CONA, Fifth Third and Citizens to act
as joint lead arrangers and joint bookrunning managers (each in such capacity, a
“Joint Lead Arrangers” and together the “Joint Lead Arrangers”) for the Credit
Facilities.  It is agreed that (i) HFS (or its affiliates or subsidiaries) shall
serve as administrative agent under the Credit Facilities, Fifth Third (or its
affiliates or subsidiaries) shall serve as syndication agent for the Credit
Facilities and Citizens (or its affiliates or subsidiaries) shall serve as
documentation agent for the Credit Facilities and (ii) HFS Markets, Inc. shall
have “left side” designation and shall have “left” placement in all Marketing
Materials in connection with each of the Credit Facilities and shall appear on
the top left and shall hold the leading role and responsibility customarily
associated with such “top left” placement.

 

4.



Syndication

 

The Joint Lead Arrangers may syndicate, prior to and/or after the execution of
definitive documentation for the Credit Facilities (the “Credit Documentation”),
all or a portion of the loans and commitments to one or more other lenders
(collectively with the Initial Lenders, the “Lenders”) pursuant to a syndication
managed by CONA (the “Syndication Process”) on the terms set forth in this
Commitment Letter, in the Agency Fee Letter among Capital One and you dated as
of even date herewith (the “Agency Fee Letter”) and in the Fee Letter among the
parties hereto dated as of even date herewith (the “Joint Fee Letter”,  and
collectively with the Agency Fee Letter, the “Fee Letters”), it being understood
that the Joint Lead Arrangers will not syndicate to any person that is (i)
designated by the Borrower, by written notice delivered to CONA on or prior to
the date hereof, as a (x) disqualified institution, or (y) competitor of the
Borrower or its subsidiaries (“Competitor”) or (ii) clearly identifiable, solely
on the basis of such person’s name, as an affiliate of any person referred to in
clauses (i)(x) or (i)(y) above (the persons described in in clauses (i) and (ii)
are collectively, the “Disqualified Institutions”); provided, however,
Disqualified Institutions shall (A) exclude any person that the Borrower has
designated as no longer being a Disqualified Institution by written notice
delivered to the Agent from time to time and (B) include any person that is
added as a Competitor, pursuant to a written supplement to the list of
Competitors that are Disqualified Institutions, that is delivered by the
Borrower after the date hereof to CONA (or, after the Closing Date, to the
Agent).  Such supplement shall become effective two business days after delivery
to CONA (or, after the Closing Date, the Agent), and shall not apply
retroactively to disqualify the transfer of an interest in the Credit Facilities
that was effective prior to the effective date of such supplement. 

 

Notwithstanding the foregoing, in no event shall a Bona Fide Lending Affiliate
be a Disqualified Institution, unless such Bona Fide Lending Affiliate is
identified under clause (i)(x) above.  “Bona Fide Lending Affiliate” shall mean
any bona fide debt fund, investment vehicle, regulated banking entity or
non-regulated lending entity that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans or bonds and/or similar
extensions of credit in the ordinary course of business.  The Joint Lead
Arrangers will commence the Syndication Process promptly after your acceptance
of this Commitment Letter and the Fee Letters.  CONA will, in consultation with
you, control all aspects of the Syndication Process, including the timing and
selection of prospective Lenders, the awarding of any titles, the determination
of allocations and the amount of any fees.  You agree that no person or entity
will be permitted to receive compensation of any kind for its participation in,
services



-  2  -

--------------------------------------------------------------------------------

 

 

under or agreements with respect to the Credit Facilities, except as expressly
provided for in this Commitment Letter or the Fee Letters, without the prior
written consent of CONA.

 

You agree to assist (and use commercially reasonable efforts to cause the
Acquired Business, each of its and your respective affiliates and all other
necessary persons to assist) the Joint Lead Arrangers with the Syndication
Process; including, without limitation: (i) participation in meetings; (ii)
preparation of information, including a confidential information memorandum,
presentations and other offering materials to be used in connection with the
Syndication Process (such information, the “Marketing Materials”); and (iii)
confirmation of the completeness and accuracy and, if applicable, “PUBLIC”
nature of, and the signing of an authorization letter (the “Authorization
Letter”) with respect to, such materials; provided that none of the foregoing
shall constitute a condition to the commitments hereunder, including the funding
of the Credit Facilities on the Closing Date, except to the extent expressly set
forth on Schedule I to the Term Sheet.

 

Notwithstanding anything in this Commitment Letter or any Fee Letter to the
contrary, (i) except to the extent expressly set forth on Schedule I to the Term
Sheet, neither the commencement nor completion of the Syndication Process shall
constitute a condition to the funding of the Credit Facilities on the Closing
Date and (ii) the Initial Lenders shall not be released from their obligations
hereunder (including their obligation to fund the Credit Facilities on the
Closing Date) in connection with any syndication, participation or assignment of
the Credit Facilities.

 

5.



Clear Market

 

You shall ensure that, without the prior written consent of the Joint Lead
Arrangers, at all times prior to the end of the Syndication Process, you and
your affiliates shall not enter into, arrange, place, or propose any commercial
bank or other credit facilities or issue any debt or preferred securities, and
you shall use commercially reasonable efforts to ensure the same with respect to
the Acquired Business, other than the indebtedness permitted to remain
outstanding after the Closing Date under the Negotiated Credit Agreement.

 

6.



Information

 

You hereby represent (but only to your knowledge with respect to any of the
information referred to below that is provided by another person that is not
your affiliate) and covenant (but the accuracy of such representation and
compliance with such covenant shall not be a condition to the commitments
hereunder, including the funding of the Credit Facilities on the Closing Date)
that (a) all written information other than projections (“Projections”) and
general economic or industry information (the “Information”) that has been and
will be made available to any of the Commitment Parties and/or the Lenders by
you,  the Acquired Business or any of your or its respective affiliates or
representatives, when taken as a whole, is and will be when furnished complete
and correct in all material respects and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made, when taken as a
whole, (after giving effect to all supplements and updates thereto through the
date furnished) and (b) the Projections that have been or will be made available
to the Commitment Parties by you, the Acquired Business or any of your or its
respective affiliates or representatives have been or will be prepared in good
faith based upon reasonable assumptions (it being understood and agreed that
financial projections are not a guarantee of financial performance and actual
results may differ from financial projections and such differences may be
material).  You agree that if at any time prior to the later of the closing of
the Credit Facilities and the completion of the Syndication Process, any of the
representations in the preceding sentence would be incorrect if the Information
or Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement the Information or the
Projections, as the case may be, so that such representations will be correct
under those circumstances.  You understand that in arranging and syndicating the
Credit Facilities the Joint Lead Arrangers may use and rely on the Information
and Projections without



-  3  -

--------------------------------------------------------------------------------

 

 

independent verification thereof. 

 

You hereby authorize and agree, on behalf of yourself, the Acquired Business and
your and its respective affiliates, that the Information, the Projections and
all other information (including third party reports) provided by or on behalf
of you, the Acquired Business and your and its respective affiliates to the
Commitment Parties regarding you, the Acquired Business and your and its
respective affiliates, the Transaction and the other transactions contemplated
hereby in connection with the Credit Facilities may be disseminated by or on
behalf of the Commitment Parties, and made available, to prospective Lenders and
other persons, who have agreed to be bound by customary confidentiality
undertakings (including “click-through” agreements), all in accordance with the
Joint Lead Arrangers’ standard loan syndication practices (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at prospective Lender or other meetings).  You
hereby further authorize the Joint Lead Arrangers to download copies of your
logos and to use commercially reasonable efforts to obtain authorization to
permit the Joint Lead Arrangers to download copies of the Acquired Business’
logos, from their respective websites and post copies thereof on a Syndtrak®
workspace and use such logos on any materials prepared in connection with the
Syndication Process.

 

The Information, Projections and all other information (including third party
reports) referenced in the immediately preceding paragraph (collectively, the
“Evaluation Material”) shall include a version of the confidential information
memorandum, presentation and other information materials consisting exclusively
of information that is either publicly available with respect to you, such
affiliate or the Acquired Business and their respective subsidiaries and parent
companies, or that is not material with respect to you, such affiliate or the
Acquired Business and their respective securities for purposes of U.S. federal
and state securities laws.  You also hereby agree that you will (a) identify in
writing (and cause  such affiliate or the Acquired Business to identify in
writing) and (b) clearly and conspicuously mark such Evaluation Material that
does not contain any such material non-public information referred to in the
prior sentence as “PUBLIC.”  You hereby agree that by identifying and/or marking
such Evaluation Material pursuant to the preceding sentence and/or publicly
filing any Evaluation Material with the Securities and Exchange Commission, the
Commitment Parties, Lenders and prospective Lenders shall be entitled to treat
such Evaluation Material as PUBLIC with respect to you, such affiliate or the
Acquired Business and their respective subsidiaries and parent companies for
purposes of U.S. federal and state securities laws.  You further acknowledge and
agree that the following documents and materials shall be deemed to be PUBLIC,
whether or not so marked: term sheets with respect to the Credit Facilities and
the Transaction, and administrative materials of a customary nature prepared by
the Commitment Parties for prospective Lenders, such as a lender meeting
invitation, bank allocation, if any, and funding and closing memorandum.

 

7.



Expenses

 

Regardless of whether the Credit Facilities close, you hereby agree to pay upon
demand to the Commitment Parties all reasonable and documented fees and expenses
(including, but not limited to, all reasonable and documented costs and
out-of-pocket expenses of one (1) legal counsel and, to the extent necessary,
one (1) local counsel in each relevant jurisdiction and one (1) regulatory
counsel for Capital One, and additional legal counsel for each of Fifth Third
and Citizens, provided that with respect to each of Fifth Third and Citizens,
you shall not be required to reimburse more than $10,000 of legal fees and
expenses) incurred by them in connection with this Commitment Letter, the Fee
Letters, the Transaction, and the Credit Facilities. 

 

8.



Confidentiality

 

You agree that you will not disclose the contents of this Commitment Letter, the
Fee Letters or the Commitment Parties’ involvement with, HFS’s commitment to
provide or the Joint Lead Arrangers’ agreement to arrange the Credit Facilities
to any third party (including, without limitation, any financial institution or
intermediary) without HFS’s prior written consent other than (a) to those
individuals who



-  4  -

--------------------------------------------------------------------------------

 

 

are your directors, officers, employees or advisors in connection with the
Transaction; provided, that this Commitment Letter (but not the Fee Letters or
the contents thereof other than (i) the existence thereof and the contents
thereof with respect to fees generally in the aggregate as part of projections
and pro forma information, (ii) a generic disclosure of aggregate sources and
uses to the extent customary in Marketing Materials and other disclosures and
(iii) a customarily redacted version, excluding flex provisions and fees set
forth in the Fee Letters) may also be disclosed to the Acquired Business and its
equity holders, directors, officers, employees and advisors and (b) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law (in which case you agree to inform HFS promptly thereof).  You agree to
inform all such persons who receive information concerning the Commitment
Parties, this Commitment Letter or the Fee Letters that such information is
confidential and may not be used for any purpose other than in connection with
the Transaction and may not be disclosed to any other person.  The Commitment
Parties reserve the right to review and approve, in advance, all materials,
press releases, advertisements and disclosures that contain HFS’s or any
affiliate’s name or describe HFS’s financing commitment or the Joint Lead
Arrangers’ role and activities.

 

9.



Indemnity

 

Regardless of whether the Credit Facilities close, you agree to (a) indemnify,
defend and hold each of the Commitment Parties, each Lender, and their
respective affiliates and the principals, directors, officers, employees,
representatives, agents and third party advisors (“Related Persons”) (each, an
“Indemnified Person”), harmless from and against all losses, disputes, claims,
investigations, litigation, proceedings, expenses (including, but not limited
to, attorneys’ fees), damages, and liabilities of any kind to which any
Indemnified Person may become subject in connection with this Commitment Letter,
the Fee Letters, the Credit Facilities, the use or the proposed use of the
proceeds thereof, the Transaction or any other transaction contemplated by this
Commitment Letter (each, a “Claim”, and collectively, the “Claims”), regardless
of whether such Indemnified Person is a party thereto (and regardless of whether
such matter is initiated by a third party, you, the Acquired Business or any of
your or its respective affiliates), and (b) reimburse each Indemnified Person
upon demand for all legal and other expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing (each,
an “Expense”) (but limited to one (1) counsel to such Indemnified Persons, taken
as a whole, one (1) local counsel in each relevant jurisdiction and one (1)
regulatory counsel to all such Indemnified Persons, taken as a whole, and,
solely, in the event of a conflict of interest, one (1) additional counsel (and,
if necessary, one (1) regulatory counsel and one (1) local counsel in each
relevant jurisdiction) to each group of similarly situated affected Indemnified
Persons); provided, that no Indemnified Person shall be entitled to indemnity
hereunder in respect of any Claim or Expense to the extent that the same is
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted directly from (i) the gross negligence, willful misconduct or
bad faith of such Indemnified Person (or any of its Related Persons), (ii) a
material breach by such Indemnified Person of its obligations under this
Commitment Letter or the Fee Letters at a time when you have not breached your
obligations hereunder in any material respect or (iii) a dispute solely among
Indemnified  Parties (other than a Claim against any Commitment Party solely in
its capacity as a Joint Lead Arranger, Agent, syndication agent, documentation
agent, bookrunner, or any other similar role in connection with this Commitment
Letter, the Credit Facilities, the Transaction or any related transactions
contemplated hereby or thereby or any use or intended use of the proceeds of the
Credit Facilities) not arising out of any act or omission on the part of you or
your affiliates.

 

No party hereto or any of their respective affiliates shall be liable for any
punitive, exemplary, consequential or indirect damages alleged in connection
with, arising out of, or relating to, any Claims, this Commitment Letter, the
Fee Letters, the Credit Facilities, the use or the proposed use of the proceeds
thereof, the Transaction, or any other transaction contemplated by this
Commitment Letter; provided, that nothing contained in this paragraph shall
limit your indemnity and expense reimbursement obligations to the extent set
forth in the previous paragraph. 

 





-  5  -

--------------------------------------------------------------------------------

 

 

Furthermore, you hereby acknowledge and agree that the use of electronic
transmission is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse.  You agree to
assume and accept such risks and hereby authorize the use of transmission of
electronic transmissions, and that no Commitment Party nor any of its respective
affiliates will have any liability for any damages arising from the use of such
electronic transmission systems except to the extent the same is found by a
final nonappealable judgment of a court of competent jurisdiction to have arisen
from the gross negligence, willful misconduct or bad faith of such Commitment
Party or affiliate.  

 

10.



Sharing Information; Absence of Fiduciary Relationship

 

You acknowledge that the Commitment Parties and their affiliates may be
investing in or providing debt financing, equity capital or other services to
other companies with which you may have conflicting interests.  You further
acknowledge and agree that (a) no fiduciary, advisory or agency relationship
between you and any of the Commitment Parties and/or their respective affiliates
has been or will be created in respect of any of the transactions contemplated
by this Commitment Letter, irrespective of whether the Commitment Parties and/or
their respective affiliates have advised or are advising you on other matters
and (b) you will not assert any claim against any of the Commitment Parties
and/or their respective affiliates for breach or alleged breach of fiduciary
duty and agree that none of the  Commitment Parties and/or their respective
affiliates shall have any direct or indirect liability to you in respect of such
a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your stockholders, employees or
creditors. 

 

11.



Assignments and Amendments

 

This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent shall be null and void), and is solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the Indemnified
Persons.  HFS may assign its commitment hereunder, in whole or in part, to any
of its affiliates or to any prospective Lender in connection with the
Syndication Process or otherwise; provided, that, notwithstanding such
assignment, with respect to amounts to be funded on the Closing Date, the
commitment of HFS to fund its committed portion of the Credit Facilities on the
terms and conditions set forth in this Commitment Letter and the Fee Letters
will be reduced solely to the extent such other Lenders fund their commitments
on the Closing Date.  Notwithstanding the right to assign the commitments
hereunder, HFS must retain exclusive control over all rights and obligations
with respect to its commitments prior to close.  This Commitment Letter may not
be amended or waived except in a written instrument signed by you and the
Commitment Parties.  

 

12.



Counterparts and Governing Law

 

This Commitment Letter may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document.  Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof. 

 

The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Commitment Letter, including, without
limitation, its validity, interpretation, construction, performance and
enforcement and any claims sounding in contract law or tort law arising out of
the subject matter hereof; provided,  however, that (a) the interpretation of
the definition of “Company Material Adverse Effect” (and whether or not a
“Company Material Adverse Effect” has occurred), (b) the determination of the
accuracy of any Specified Acquisition Agreement Representations and whether as a
result of any inaccuracy of any Specified Acquisition Agreement Representation
there has been a failure of a condition precedent to your obligation to
consummate the Acquisition or such failure gives you the right to terminate your
obligations (or to refuse to consummate the Acquisition) under the Acquisition
Agreement and (c) the determination of whether the Acquisition has been
consummated in



-  6  -

--------------------------------------------------------------------------------

 

 

accordance with the terms of the Acquisition Agreement shall, in each case, be
governed by, and construed and interpreted in accordance with, the internal laws
of the State of Delaware without giving effect to any choice or conflict of laws
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than the
State of Delaware.

 

13.



Venue and Submission to Jurisdiction

 

The parties hereto consent and agree that the state or federal courts located in
New York County, State of New York, shall have exclusive jurisdiction to hear
and determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, the Fee Letters, the Credit Facilities,
the Transaction, any other transaction relating hereto or thereto, and any
investigation, litigation, or proceeding in connection with, related to or
arising out of any such matters; provided, that the parties hereto acknowledge
that any appeal from those courts may have to be heard by a court located
outside of such jurisdiction.  The parties hereto expressly submit and consent
in advance to such jurisdiction in any action or suit commenced in any such
court, and hereby waive any objection, which each of the parties may have based
upon lack of personal jurisdiction, improper venue or inconvenient forum.

 

14.



Waiver of Jury Trial

 

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTERS, THE CREDIT FACILITIES, THE
TRANSACTION AND ANY OTHER TRANSACTION RELATED HERETO OR THERETO.  THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

15.



Survival

 

The provisions of this Commitment Letter set forth under this heading and the
headings “Syndication”, “Clear Market”, “Information”, “Expenses”,
“Confidentiality”, “Indemnity”, “Sharing Information; Absence of Fiduciary
Relationship”, “Assignments and Amendments”, “Counterparts and Governing Law”,
“Venue and Submission to Jurisdiction” and “Waiver of Jury Trial” shall survive
the termination or expiration of this Commitment Letter and shall remain in full
force and effect regardless of whether the Credit Facilities close or the Credit
Documentation shall be executed and delivered; provided, that if the Credit
Facilities close and  the Credit Documentation shall be executed and delivered,
(i) the provisions under the headings “Information”, “Syndication” and “Clear
Market” shall survive only until the completion of the Syndication Process (as
determined by Joint Lead Arrangers), and (ii) the provisions under the heading
“Expenses”, “Confidentiality”, “Indemnity”, and “Sharing Information; Absence of
Fiduciary Relationship” shall be superseded and deemed replaced by the terms of
the Credit Documentation governing such matters.

 

16.



Integration

 

This Commitment Letter and the Fee Letters supersede any and all discussions,
negotiations, understandings or agreements, written or oral, express or implied,
between or among the parties hereto and their affiliates as to the subject
matter hereof.

 

This Commitment Letter and the Fee Letters each constitutes a legal, valid and
binding obligation, enforceable against each of the parties hereto and thereto
in accordance with their respective terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law)) and with respect
to the subject matter contained herein and therein (including an obligation to
negotiate in good faith)), it being acknowledged and agreed that (i) the



-  7  -

--------------------------------------------------------------------------------

 

 

funding of the Credit Facilities is subject to the conditions referred to
herein, including the execution and delivery of the Credit Documentation by the
Borrower and each guarantor of the Credit Facilities (each a “Guarantor”) in a
manner consistent with this Commitment Letter (including the Documentation
Principles and the “Funds Certain Provision”) and (ii) the commitment provided
hereunder is subject only to those conditions set forth in Schedule I to the
Term Sheet.

 

17.



Patriot Act

 

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each Lender may be required to obtain, verify and
record information that identifies the Borrower and each Guarantor, which
information includes the name, address, tax identification number and other
information regarding the Borrower and each Guarantor that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
PATRIOT Act.  This notice is given in accordance with the requirements of the
PATRIOT Act and is effective as to each Lender.

 

18.



Acceptance and Termination

 

Please indicate your acceptance of the terms hereof and of the Fee Letters by
signing in the appropriate space below and in the Fee Letters and returning to
HFS on behalf of the Commitment Parties such signature pages by 11:59 p.m., New
York time on December 28, 2015.  Unless extended in writing by the Commitment
Parties, the commitments and agreements of the Commitment Parties contained
herein (subject to the provisions under the heading “Survival”) shall
automatically expire on the first to occur of (a) the date and time referred to
in the previous sentence unless you shall have executed and delivered a copy of
this Commitment Letter and the Fee Letters as provided above, (b) 5:00 p.m. New
York time on February 26, 2016, (c) execution and delivery of the Credit
Documentation and funding of the Credit Facilities and (d) the closing of the
Acquisition without the use of the Credit Facilities. 

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

-  8  -

--------------------------------------------------------------------------------

 

 

Sincerely,

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

By: __/s/ Joe Lee____________________________

Name: Joe Lee

Title:   Duly Authorized Signatory

 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC

 

By: ___/s/ Maryana  Olman_____________________

Name: Maryana  Olman

Title:   Duly Authorized Signatory

 





Signature Page to Commitment Letter

--------------------------------------------------------------------------------

 

 



FIFTH THIRD BANK

 

By: __/s/ Tamara Dowd_______________________

Name: Tamara Dowd

Title:   Vice President

 





Signature Page to Commitment Letter

--------------------------------------------------------------------------------

 

 



CITIZENS BANK, NATIONAL ASSOCIATION

 

By: __/s/ Srbui Seferian______________________

Name: Srbui Seferian, CRA

Title:   Director

 





Signature Page to Commitment Letter

--------------------------------------------------------------------------------

 

 

Agreed and accepted

this 22nd day of DECEMBER, 2015

 

CRYOLIFE, INC.

 

By:  ___/s/ Ashley Lee__________________________

Name: Ashley Lee

Title:   CFO

 

 

Signature Page to Commitment Letter

--------------------------------------------------------------------------------

 

 

Picture 1 [c199-20151222ex101949499g001.jpg]

Exhibit A to Commitment Letter

$95,000,000 Senior Secured Credit Facilities


Summary of Terms

December 22, 2015

 

Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the letter referenced above.

 

Borrowers:CryoLife, Inc., a Florida corporation (“CryoLife” or “Borrower
Representative”) and the Acquired Business (each a “Borrower” and together the
“Borrowers”).

Guarantors:Each Borrower and each existing and subsequently acquired or formed
subsidiary of a Borrower required to be a guarantor under the Negotiated Credit
Agreement (each, a “Guarantor” and collectively, the “Guarantors”). 

Administrative Agent:Healthcare Financial Solutions, LLC (“HFS” and, in such
capacity, “Agent”).

Joint Lead Arrangers and

Joint Bookrunners: Capital One, National Association (“CONA”) Fifth Third Bank
(“Fifth Third”) and Citizens Bank (“Citizens”).

 

Lenders:HFS, Fifth Third, Citizens and/or one or more of their respective direct
or indirect subsidiaries and a syndicate of financial institutions (other than
Disqualified Institutions) arranged by CONA for the portion not held by HFS,
Fifth Third, Citizens and/or their subsidiaries.

Credit Facilities:$95,000,000 in senior secured credit facilities (the “Credit
Facilities”) consisting of the following:

Term Loan Facility:  A senior secured term loan facility (the “Term Loan
Facility” and the loans thereunder, the “Term Loan”) of $75,000,000 will be
advanced in one drawing on the Closing Date (as defined below) and have a term
of five years, and will be repayable in quarterly installments in accordance
with the following amortization schedule:

 

Percentage of original Term Loan amount

Loan Year 1:


2.5% 

Loan Year 2:


5.0% 

Loan Year 3:


5.0% 

Loan Year 4:


5.0% 

Loan Year 5:


7.5% 





25735405

--------------------------------------------------------------------------------

 

 

Payments during each loan year shall be equal and shall be due on the first day
of each calendar quarter commencing on the first day of the first full calendar
quarter beginning at least 60 days after the Closing Date, except with regard to
Loan Year 5.  In Loan Year 5, payments with regard to the Term Loan Facility
shall consist of one fourth of the percentage set forth above for Loan Year 5
for the first three quarterly payments and a fourth and final payment of the
entire remaining unpaid balance then outstanding.

Amounts repaid on the Term Loan Facility may not be reborrowed.

 Revolving Credit Facility: A revolving credit facility of $20,000,000 (the
“Revolving Credit Facility” and the loans thereunder, the “Revolving Credit
Loans”) under which borrowings may be made from time to time during the period
from the Closing Date until the fifth anniversary of the Closing Date, subject
to the Conditions Precedent to each Subsequent Extension of Credit under the
Credit Facilities set forth further below.

Letters of Credit.  A sub-facility of $4,000,000 of the Revolving Credit
Facility will be available for the issuance of letters of credit (“Letters of
Credit”) for the account of Borrowers and the Guarantors. Any such Letters of
Credit shall reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis.  Letters of Credit will be issued by the Agent or one
or more other Lenders under the Revolving Credit Facility selected by the
Borrowers to act in such capacity and reasonably satisfactory to Agent.

 

Swing Line Loans.  A sub-facility of $3,000,000 of the Revolving Credit Facility
will be available to Borrowers for swing line loans from HFS. Any such swing
line loans shall reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis but shall not be deemed “usage” of the Revolving Credit
Facility solely for calculating the Unused Commitment Fee payable to HFS. 

Incremental Facility:Borrowers shall have the right, at any time and from time
to time, to an incremental facility as set forth in Section 2.13 of the
Negotiated Credit Agreement.

Use of Proceeds:The proceeds of (a) the Term Loan on the Closing Date will be
used solely as set forth in Section 5.10 of the Negotiated Credit Agreement
including to, first, repay all amounts owing under the Acquired Businesses’ and
the Borrowers’ existing indebtedness (other than indebtedness to be agreed
upon), and, thereafter, (i) to pay a portion of the consideration under the
Acquisition Agreement (as defined below), and (ii) pay fees and expenses
incurred in connection with the Transaction, (b) Revolving Credit Loans
(together with the Term Loan, and Swing Loans collectively, the “Loans”) and
incremental



-  2  -

--------------------------------------------------------------------------------

 

 

revolving credit loans after the Closing Date, will be used as set forth in
Section 5.10 of the Negotiated Credit Agreement including to fund working
capital and general corporate purposes of the Borrowers and their subsidiaries
and (c) incremental term loans will be used as set forth in Section 5.10 of the
Negotiated Credit Agreement including to finance Permitted Acquisitions and
other permitted investments, for working capital and for restricted payments.

Interest:Interest will be payable on the unpaid principal amount of all Loans
and overdue interest on the Loans at a rate per annum equal to, at the option of
Borrowers, (a) the Base Rate (as defined below) plus the Applicable Margin (as
defined below), payable quarterly in arrears or (b) LIBOR (as defined below)
plus the Applicable Margin, payable at the end of the relevant interest period,
but in any event, at least quarterly.

“Base Rate” means a floating rate of interest per annum equal to the greatest of
(a) the rate last quoted by The Wall Street Journal (or another national
publication selected by Agent) as the U.S. “Prime Rate,” (b) the federal funds
rate plus 50 basis points and (c) the sum of LIBOR for an interest period of one
month plus the excess of the LIBOR Applicable Margin over the Base Rate
Applicable Margin.  Loans whose interest rate is determined by reference to the
Base Rate shall be referred to as “Base Rate Loans.”

“LIBOR” means, for each interest period, the offered rate for deposits in U.S.
dollars in the London interbank market for the relevant interest period which
appears on Reuters Screen LIBOR01 Page, as of 11:00 a.m. (London time) on the
day which is two (2) business days prior to the first day of such interest
period.  When selecting the LIBOR option, Borrowers will be entitled to choose
1, 2, 3 or 6 month (and, to the extent available to all relevant Lenders, 12
month) interest periods.  Loans whose interest rate is determined by reference
to LIBOR shall be referred to as “LIBOR Loans.”

All interest will be calculated based on a 360-day year (or, in the case of Base
Rate Loans, a 365/366-day year) and actual days elapsed.  The Credit Agreement
(as defined in Schedule I) will set forth appropriate detail describing the
exact method of calculation and relevant reserve requirements for the interest
rates referred to above as well as LIBOR breakage provisions, LIBOR borrowing
mechanics and other provisions relating to LIBOR.

The “Applicable Margin” means:

·



with respect to the Term Loan, 2.50% per annum, in the case of Base Rate Loans,
and 3.50% per annum, in the case of LIBOR Loans; and

·



with respect to Loans under the Revolving Credit Facility, 2.50% per annum, in
the case of Base Rate Loans (which



-  3  -

--------------------------------------------------------------------------------

 

 

shall include all Swing Line Loans), and 3.50% per annum, in the case of LIBOR
Loans.

After Agent has received the quarterly financial statements from Borrower
Representative for the first full fiscal quarter following the Closing Date, the
Applicable Margins for the Revolving Credit Facility and the Term Loan will be
percentages that are determined quarterly on a prospective basis based on the
pricing grid set forth below (the “Pricing Grid”).  Any Event of Default,
including any failure to timely deliver such financial statements shall, in
addition to any other remedy provided for in the Credit Documentation, result in
an increase of the Applicable Margins to the highest level of such pricing grid
until such Event of Default is waived. 

Total Leverage RatioBase RateLIBOR

 

Greater than or equal to 3.25:1.00:2.75%3.75%

Less than 3.25:1.00 and greater

than or equal to 2.75:1.00:2.50%3.50%

 

Less than 2.75:1.00 and greater

than or equal to 2.25:1.00:2.00%3.00%

 

Less than 2.25:1.00:1.75%2.75%

 

The Credit Documentation will contain other provisions regarding the delivery of
financial statements, and the timing and mechanics of subsequent prospective
adjustments in Applicable Margins.

Default Rate:Automatically upon the occurrence of a bankruptcy or payment event
of default, overdue amounts of principal of the Loans in the case of a payment
event of default, and the aggregate outstanding principal balance of the Loans,
in the case of a bankruptcy event of default, shall bear interest at a default
rate of interest equal to an additional 2% per annum over the rate otherwise
applicable and such interest will be payable on demand (the “Default Rate”).

Fees:In addition to the fees payable pursuant to the Fee Letters, Borrowers
shall pay the following fees:

A fee of 0.50% per annum of the daily balance of the unused portion of the
Revolving Credit Facility will be payable to Agent, for the account of the
Lenders under the Revolving Credit Facility, quarterly in arrears (the “Unused
Commitment Fee”).

A Letter of Credit fee will be payable on the daily issued but undrawn face
amount of all outstanding Letters of Credit at a rate per annum equal to the
Applicable Margin for Revolving Credit Loans bearing interest based on
LIBOR.  Such fee may



-  4  -

--------------------------------------------------------------------------------

 

 

be increased upon the occurrence of one or more specified events of default in
the same manner as the Default Rate is implemented.  Such fee will be due and
payable to Agent, for the account of the respective Lenders under the Revolving
Credit Facility, quarterly in arrears. 

Customary letter of credit fees to each Letter of Credit issuer upon the
issuance, amendment or extension of Letters of Credit at the prevailing
rate.  Such fees will be due and payable to Agent for the account of the issuing
bank or issuing banks, as the case may be, in respect of such Letters of Credit.

All fees will be calculated based on a 360-day year and actual days elapsed.

Prepayments and Commitment

Reductions:Borrowers shall make the mandatory prepayments set forth in Section
2.8 of the Negotiated Credit Agreement (subject to the basket amounts and
exceptions set forth in the Negotiated Credit Agreement) including: 

(a)



Excess Cash Flow.  Annual prepayments in an amount equal to (i) 50% of Excess
Cash Flow (to be defined), with a reduction to 25% based upon achievement and
maintenance of a total leverage multiple of 2.50x as of the last day of the
applicable fiscal year and to 0% upon achievement and maintenance of a total
leverage multiple of 1.50x as of the last date of such fiscal year, less (ii)
voluntary prepayments of the Term Loan made during such fiscal year, and
prepayments of the Loans under the Revolving Credit Facility made during such
fiscal year to the extent accompanied by a corresponding reduction in
Commitments under the Revolving Credit Facility.

(b)



Debt Issuances.  Prepayments in an amount equal to 100% of the net cash proceeds
of issuances or incurrences of debt obligations of Borrowers and their
respective subsidiaries (other than debt incurrences expressly permitted by the
Credit Agreement).

(c)



Asset Sales.  Prepayments in an amount equal to 100% of the net cash proceeds of
the sale or other disposition of any property or assets of Borrowers or their
respective subsidiaries (including insurance and condemnation proceeds), subject
to thresholds, exceptions and reinvestment provisions set forth in the
Negotiated Credit Agreement.

Mandatory prepayments will be applied to the outstanding Loans: first, to the
first eight installments of the Term Loan then payable, and, thereafter,  pro
rata to all remaining installments thereof; next, to the outstanding principal
balance of the Revolving Credit Facility, which shall not effect a permanent
reduction to the Revolving Credit Facility; next, to



-  5  -

--------------------------------------------------------------------------------

 

 

cash collateralize Letters of Credit.  Mandatory prepayments shall be
accompanied by any breakage costs in connection with any prepayments of LIBOR
Loans.

Voluntary prepayments of the Loans and voluntary reductions of the unutilized
portion of the commitments under the Revolving Credit Facility will be permitted
at any time provided that Borrowers’ voluntary prepayments are accompanied by
any breakage costs in connection with any voluntary prepayments of LIBOR Loans.

Voluntary prepayments shall be applied as directed by Borrowers.

Collateral:Subject to the Funds Certain Provisions and consistent with the
Documentation Principles, all obligations of Borrowers under the Credit
Facilities (including any interest rate protection or certain hedging
arrangements with a Lender or the Agent (or any affiliate of the foregoing) and
of the Guarantors under the guarantees, will be secured by first priority
perfected security interests (subject to permitted liens) in substantially all
existing and after-acquired real and personal property of Borrowers and each
Guarantor, including, without limitation, 100% of all outstanding equity
interests in their subsidiaries (collectively, but excluding the Excluded Equity
and other Excluded Property (in each case as defined in the Negotiated Guaranty
and Security Agreement), the “Collateral”). 

Borrowers and the Guarantors shall be required to maintain account control
agreements with respect to all material deposit and securities accounts,
excluding zero balance, payroll, withholding and trust accounts and petty cash
accounts containing less $250,000 in the aggregate.  Landlord and bailee waivers
will be required only on a commercially reasonable efforts basis and no such
waivers will be required as a condition to funding on the Closing Date.

All of the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation consistent with the
Documentation Principles (including, in the case of real property, by customary
items such as satisfactory title insurance and surveys), and none of the
Collateral shall be subject to any other liens, claims or encumbrances, except
permitted liens and encumbrances acceptable to Agent to be set forth in the
Credit Documentation (as defined below).

Conditions Precedent to Closing:As set forth in Schedule I hereto (the date upon
which all such conditions precedent shall be satisfied and the initial funding
under the Credit Facilities shall take place, the “Closing Date”).





-  6  -

--------------------------------------------------------------------------------

 

 



Conditions Precedent to each

Subsequent Extension of Credit

under the Credit Facilities:All of the representations and warranties in the
Credit Documentation shall be true and correct in all material respects (but in
all respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”); no default or event of default shall be continuing;
and delivery of any relevant borrowing notices or Letter of Credit requests.

 

Documentation Principles:The Credit Documentation shall be consistent with this
Term Sheet and not materially less favorable than (i) the draft of the Third
Amended and Restated Credit Agreement, dated as of December 21, 2015, by and
among the Borrower Representative, the Agent, the Joint Lead Arrangers and Joint
Bookrunners (the “Negotiated Credit Agreement”) and (ii) the draft of the
Guaranty and Security Agreement, dated as of December 17, 2015, by and among the
Borrower Representative, the Agent and the other parties thereto (the
“Negotiated Guaranty and Security Agreement”) and will contain other terms and
provisions in each case to be mutually agreed upon, the definitive terms of
which will be negotiated in good faith to finalize the Credit Documentation as
promptly as reasonably practicable.

 

Representations and Warranties:The representations and warranties included in
the Credit Agreement will be limited to those included in the Negotiated Credit
Agreement including the following (subject to materiality thresholds, baskets
and other exceptions and qualifications set forth in the Negotiated Credit
Agreement):

Valid existence, power and authority, foreign qualifications, compliance with
law, no conflict, governmental authorization, enforceability, absence of
litigation, no default or event of default, ERISA compliance, use of proceeds,
margin regulations, title to properties, taxes, financial condition (including
as to projections and no material adverse change), environmental matters,
investment company and other regulated entities, solvency, labor relations,
intellectual property, broker’s and investment banker’s fees, insurance matters,
capitalization, capital structure and investments, jurisdiction of organization,
location of assets and chief executive office, deposit and other accounts,
acquisition agreement, status of Credit Facilities as senior debt, compliance
with OFAC, money laundering, Patriot Act and other anti-terrorism laws and
anti-corruption laws, accuracy of all information provided; and healthcare
matters.

Affirmative Covenants:The affirmative covenants included in the Credit Agreement
will be limited to those included in the Negotiated Credit Agreement including
the following (subject to materiality thresholds, baskets and other exceptions
and qualifications set forth in the Negotiated Credit Agreement):





-  7  -

--------------------------------------------------------------------------------

 

 

Preservation of corporate existence, licenses and intellectual property,
maintenance of property, insurance, payment and performance of obligations,
compliance with laws (including healthcare laws, inspection of property and
books and records, use of proceeds, blocked account agreements, landlord
agreements, further assurances (including provision of additional collateral and
guaranties consistent with the paragraph above entitled “Collateral” and use of
commercially reasonable efforts to deliver landlord, mortgagee and bailee
waivers), and environmental matters.

Reporting Requirements:The financial and other reporting requirements applicable
to the Borrowers and each subsidiary of a Borrower and included in the Credit
Agreement will be limited to those set forth in the Negotiated Credit Agreement
including the following:

Delivery of quarterly financial statements and compliance certificates (together
with an MD&A report) and annual audited financial statements; delivery of an
annual budget (including assumptions made in the build-up of such budget);
annual insurance reports; copies of certain reports sent to other parties and
with respect to defaults, mandatory prepayment events, litigation, taxes, labor
matters, ERISA or environmental events, owned margin stock, healthcare matters
and other information.

Financial Performance Covenants:The financial performance covenants (the
“Financial  Performance Covenants”) included in the Credit Agreement will be
limited to the following, each with definitions set forth in the Negotiated
Credit Agreement and maximum total leverage levels to be agreed upon but
reflecting a cushion to the financial model delivered to Agent prior to the date
hereof of 25% to 30%:

·



minimum interest coverage of 3.00:1.00; and

·



maximum total leverage multiple.

 

Any failure to comply with the Financial Performance Covenants may be cured as
provided in Section 7.3 of the Negotiated Credit Agreement. 

Negative Covenants:The negative covenants included in the Credit Agreement will
be limited to those set forth in Article VI of the Negotiated Credit Agreement
including the following (subject to materiality thresholds, baskets and other
exceptions and qualifications set forth in the Negotiated Credit Agreement):

Limitations on liens, disposition of assets, consolidations and mergers, loans
and investments, indebtedness, transactions with affiliates, management fees and
compensation, use of proceeds, contingent obligations, compliance with ERISA,
restricted payments, change in business, change in structure, changes in
accounting, name and jurisdiction of organization, amendments to related
agreements and subordinated indebtedness, no



-  8  -

--------------------------------------------------------------------------------

 

 

negative pledges, OFAC, PATRIOT Act, sale-leasebacks and hazardous materials and
maximum capital expenditures.

Available Amount Basket:The Credit Agreement will include provision for the
availability of an amount (the “Available Amount”), as set forth in the
definition of “Available Amount” in the Negotiated Credit Agreement which may be
used as set forth in the Negotiated Credit Agreement.

 

Permitted Acquisitions:Borrowers will be permitted to make acquisitions as set
forth in Section 6.4 of the Negotiated Credit Agreement.

Events of Default:The Credit Agreement will contain the events of default set
forth in Article VIII of the Negotiated Credit Agreement including the following
(subject to materiality thresholds, baskets and other exceptions and
qualifications set forth in the Negotiated Credit Agreement):

Failure to pay principal, interest or any other amount when due; representations
and warranties incorrect in any material respect when made or deemed made,
failure to comply with covenants in the Credit Documentation; cross-default to
other indebtedness and certain contingent obligations; failure to satisfy or
stay execution of judgments; bankruptcy or insolvency; actual or asserted
invalidity or impairment of any part of the Credit Documentation (including the
failure of any lien to remain perfected); invalidity of subordination
provisions, certain healthcare events and change of ownership or control.

Voting:Amendments, waivers and other modifications to the Credit Documentation
shall require the consent of Lenders holding more than 50% of total commitments
and/or Loans (“Required Lenders”); provided that so long as there are more than
two Lenders, “Required Lenders” shall require at least two Lenders that are not
affiliates; provided further, that certain amendments, waivers and other
modifications shall require class votes or the consent of all Lenders.

Amend & Extend:The Credit Documentation shall provide the right for any
individual Lender to agree to extend the maturity date and/or decrease scheduled
amortization of its outstanding Term Loan and/or extend the commitment
expiration date of its portion of the Revolving Credit Facility upon the request
of Borrowers without the consent of Agent or any other Lender on to be
determined terms and conditions.

Miscellaneous:The Credit Documentation will include (a) standard yield
protection provisions (including, without limitation, provisions relating to
compliance with risk-based capital guidelines, increased costs, withholding
taxes, illegality and LIBOR breakage costs), (b) a waiver of consequential and
punitive damages and right to a jury trial, (c) customary agency, set-off and
sharing language, (d) customary “defaulting lender”



-  9  -

--------------------------------------------------------------------------------

 

 

provisions and (e) customary expense reimbursement, indemnification and other
provisions as are usual and customary for facilities of this kind. 

Assignments:Lenders will be permitted to make assignments in a minimum amount of
$1 million (unless such assignment is of a Lender’s entire interest in a
particular tranche of the Credit Facilities) to other financial institutions
with the consent of Agent and, so long as no payment or bankruptcy default has
occurred and is continuing, the consent of Borrowers, which consents shall not
be unreasonably withheld or delayed; provided, however, (i) that the consent of
Borrowers shall not be required in connection with assignments to other Lenders
(or to affiliates or approved funds of Lenders) and the consent of Borrowers
will be deemed to have been given if Borrowers has not responded within ten
business days of a request for such consent and (ii) unless a payment or
bankruptcy default has occurred, no assignments shall be made to any
Disqualified Institutions.  Lenders may, with notice to Agent and Borrowers,
sell participations subject to customary limitations on voting rights.  All
assignments of a Lender’s interest in the Credit Facilities will be made via an
electronic settlement system designated by Agent. An assignment fee of $3,500
shall be payable to Agent upon the effectiveness of any such
assignment.  Borrowers’ refusal to accept an assignment to a Disqualified
Institution shall not be deemed to be unreasonable.

 

Governing Law and Submission

to Jurisdiction:New York.

 

-  10  -

--------------------------------------------------------------------------------

 

 

SCHEDULE I

to

Summary of Terms

 

Conditions to Closing

 

The availability of each of the Credit Facilities set forth in the Commitment
Letter shall be subject to the satisfaction of the following conditions:

 

 

1.



Reserved. 

 

2.



Equity Structure.  The consideration paid by CryoLife and its subsidiaries for
Oxide shall consist of cash and common stock of CryoLife (the “Equity
Contribution”) with an aggregate value of no less than $55,000,000 (subject to
paragraph 5 below) (the “Minimum Equity Contribution”).

 

3.



Absence of Order.  There shall be no order, injunction or decree of any
governmental authority restraining or prohibiting the funding under the Credit
Facilities.

 

4.



Acquisition.  All documentation relating to the Acquisition, including the
Agreement and Plan of Merger in respect of the Acquired Business (the
“Acquisition Agreement”), shall have been completed in form and substance
reasonably satisfactory to the Initial Lenders (it being understood that the
draft of the Acquisition Agreement dated as of December 21, 2015 and previously
provided to Initial Lenders is satisfactory).  The Acquisition shall have been
consummated (or will be consummated concurrently with the funding of the Credit
Facilities) in accordance with the terms of the Acquisition Agreement (without
any amendment, modification or waiver of any of the provisions thereof that
would be materially adverse to the Lenders without the consent of the Initial
Lenders); provided that (i) a reduction in the purchase price under the
Acquisition Agreement shall not be deemed to be materially adverse to the
Lenders so long as such decrease shall be allocated (1) first, at the option of
the Borrowers, to a reduction in the Equity Contribution until the Equity
Contribution shall equal the Minimum Equity Contribution and (2) thereafter (A)
to a reduction in any amounts to be funded under the Term Facility and (B) to
the Equity Contribution on a pro rata basis, (ii) any amendment or waiver to the
terms of the Acquisition Agreement that has the effect of increasing the cash
consideration required to be paid thereunder on the Closing Date shall not be
deemed to be materially adverse to the Lenders if such increase is funded with
an increase in the aggregate amount of the Equity Contribution, (iii) any
purchase price adjustment expressly contemplated by the Acquisition Agreement
(including any working capital purchase price adjustment) shall not be
considered an amendment or waiver of the Acquisition Agreement and (iv) any
change to the definition of “Company Material Adverse Effect” contained in the
Acquisition Agreement shall be deemed to be materially adverse to the Lenders. 

 

5.



Evidence of Solvency.  The Agent shall have received a solvency certificate of
the Chief Financial Officer in the form attached hereto on Annex A.

 

6.



Required Information.  The Joint Lead Arrangers shall have received (a)
unaudited consolidated balance sheets and related statements of income and cash
flows of the Acquired Business for each fiscal quarter ended after September 30,
2015 and at least forty-five (45) days prior to the Closing Date and (b) a pro
forma consolidated balance sheet, related statements of income of Borrowers and
pro forma calculations of Adjusted EBITDA for the most recently completed
twelve-month period, in each case as of the last day of the most recent fiscal
month ended at least thirty (30) days prior to the Closing Date and prepared
after giving effect to the Transaction as if the Transaction has occurred as of
such date; provided, that (i) each such pro forma



Schedule I-1

--------------------------------------------------------------------------------

 

 

financial statement and related statements of income and cash flow of Borrowers
shall be prepared in good faith by Borrowers and (ii) no such pro forma
financial statement shall include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

7.



No Material Adverse Effect.  Since September 30, 2015, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Company Material Adverse Effect. “Company Material Adverse
Effect” shall mean any change, event, fact, effect or occurrence that has, or
would reasonably be expected to have, a material adverse effect on the financial
condition, business, assets or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, however, that in determining whether
there has been a Company Material Adverse Effect, any change, event, fact,
effect or occurrence attributable to, arising out of, or resulting from any of
the following shall be disregarded:  (a) general political, economic, business,
industry, credit, financial or capital market conditions in the United States or
internationally, including conditions affecting generally the principal
industries in which the Company and its Subsidiaries operate, (b) pandemics,
earthquakes, tornados, hurricanes, floods and acts of God, (c) acts of war
(whether declared or not declared), sabotage, terrorism, military actions or the
escalation thereof, (d) any change in applicable Laws or GAAP (or authoritative
interpretation or enforcement thereof) which is proposed, approved or enacted on
or after the date hereof, (e) any failure, in and of itself, to meet estimates
or projections of financial performance (but excluding any underlying change,
event, fact, effect or occurrence giving rise, in whole or in part, to such
failure), and (f) the announcement, in and of itself, of the Acquisition
Agreement and the transactions contemplated thereby; provided, further, that the
changes, events, facts, effects or occurrences described in clauses (a) - (d)
may be taken into account in determining whether there has been, could or would
be a Company Material Adverse Effect to the extent such changes, events, facts,
effects or occurrences negatively and disproportionately adversely affect the
Company and its Subsidiaries, taken as whole, in relation to other Persons in
the principal industries of the Company and its Subsidiaries.  Capitalized terms
used in the definition of Company Material Adverse Effect shall have the
meanings set forth in the Acquisition Agreement.

 

8.



Documentation and Other Customary Deliveries.  The preparation, execution and
delivery of a definitive credit agreement (the “Credit Agreement”) and other
documents executed in connection therewith (collectively, with the Credit
Agreement, the “Credit Documentation”) which shall be on the terms set forth in
this Commitment Letter in accordance with the Documentation Principles and
otherwise mutually acceptable to Borrowers and the Initial Lenders, and the
delivery of other customary closing documents, subject in each case to the Funds
Certain Provisions.

 

9.



Representations and Warranties.  The Specified Acquisition Agreement
Representations and the Specified Representations (each as defined below) shall
be true and correct in all material respects. 

 

10.



PATRIOT Act. The Initial Lenders shall have received, at least three business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, which has been requested by the Initial Lenders at least five business days
prior to the Closing Date.

 

11.



Payment of Fees and Expenses; Payment of all fees and expenses required to be
paid on the Closing Date pursuant to the Commitment Letter and Fee Letters shall
have been paid.

 





Schedule I-2

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in the Term Sheet, the Commitment Letter, the Fee
Letters or the Credit Documentation to the contrary,

 

(i) the only representations and warranties in the Credit Documentation the
accuracy of which will be a condition to the availability of the Credit
Facilities on the Closing Date will be

 

(A) such representations and warranties regarding the Acquired Business in the
Acquisition Agreement as are material to the interests of Agent and the Lenders,
but only to the extent that you or your affiliates have the right to terminate
your or your affiliates’ obligations under the Acquisition Agreement (or the
right not to consummate the Acquisition pursuant to the Acquisition Agreement)
as a result of a failure of such representations and warranties to be true and
correct (the “Specified Acquisition Agreement Representations”); and

 

(B) the Specified Representations (as defined below); and

 

(ii) the terms of the Credit Documentation will not impair availability of the
Credit Facilities on the Closing Date if the conditions expressly set forth in
this Schedule I are satisfied (or waived by the Initial Lenders) (it being
understood that, to the extent a perfected security interest in any Collateral
(the security interest in respect of which cannot be perfected by means of the
filing of a UCC financing statement, the making of a federal intellectual
property filing or delivery of possession of capital stock or other certificated
security (with respect to the capital stock of the Acquired Business, to the
extent delivered under the Acquisition Agreement)) is not able to be provided on
the Closing Date after Borrower Representative’s use of commercially reasonable
efforts to do so, the perfection of such security interest in such Collateral
will not constitute a condition precedent to the availability of the Credit
Facilities on the Closing Date, but a security interest in such Collateral will
be required to be perfected after the Closing Date pursuant to arrangements to
be mutually agreed between Borrowers and Agent); provided, that nothing herein
shall limit the applicability of the individual conditions to closing expressly
set forth herein except to the extent expressly stated to be subject to this
paragraph.

 

For purposes hereof, “Specified Representations” mean the representations and
warranties set forth in the Credit Documentation relating to legal existence,
corporate power and authority; the authorization, execution and delivery and the
legality, validity and enforceability, in each case of the Credit Documentation;
the creation, perfection and priority of liens (subject to the limitations on
perfection set forth above and customary permitted liens to be set forth in the
Credit Documentation); Federal Reserve margin regulations; the Investment
Company Act; Patriot Act, OFAC, FCPA and other anti-terrorism, anti-money
laundering and anti-corruption laws; the status of the Credit Facilities as
senior debt; solvency of CryoLife and its subsidiaries, taken as a whole, as of
the Closing Date after giving effect to the Transaction (with solvency to be
defined in a manner consistent with Annex A attached hereto); use of proceeds
for the purposes set forth in this Commitment Letter; material governmental
approvals solely with respect to the execution, delivery and performance of the
Credit Documentation; and no violation of applicable law in any material respect
or contravention of charter documents, in each case solely with respect to the
execution, delivery and performance of the Credit Documentation.  For the
avoidance of doubt, the foregoing provisions of this paragraph are sometimes
referred to as the “Funds Certain Provisions”.

 

Schedule I-3

--------------------------------------------------------------------------------

 

 

ANNEX A

FORM OF SOLVENCY CERTIFICATE

_________ ___, 2015

This Solvency Certificate (this “Certificate”) is being executed and delivered
pursuant to Section [__] of the Credit Agreement, dated as of [____________]
[__], 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CryoLife, Inc., a Florida corporation (the “Borrower Representative”), and
[______________] (each a “Borrower” and together the “Borrowers”), the Lenders
and L/C Issuers party thereto, General Electric Capital Corporation, as
administrative agent (in such capacity, “Agent”).  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

The undersigned, solely in such undersigned’s capacity as Chief Financial
Officer of the Borrower Representative, and not individually, hereby certifies
to Agent, the Lenders and the L/C Issuers, on behalf of the Credit Parties, as
follows:

1.The undersigned is familiar with the business and financial position of Credit
Parties.  In reaching the conclusions set forth in this Certificate, the
undersigned has made, or has caused to be made under such undersigned’s
supervision, such other examinations, investigations and inquiries as is
reasonable and necessary to enable the undersigned to express an informed
opinion as to the matters referred to herein, having taken into account the
nature of the particular business anticipated to be conducted by the Credit
Parties after consummation of the transactions contemplated by the Loan
Agreement.

2. As of the date hereof both before and immediately after giving effect to
(a) the making of the Loans and Letters of Credit Issued under the Credit
Agreement on or prior to the date hereof, (b) the disbursement of the proceeds
of such Loans to or as directed by the Borrower Representative, (c) the
consummation of the Related Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the following is true with
respect to the Borrower Representative and its Subsidiaries, taken as a whole:

(A)  the value of the assets of the Borrower Representative and its
Subsidiaries, taken as a whole, (both at fair value and present fair saleable
value) is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of the Borrower Representative and its Subsidiaries,
taken as a whole;

(B)  the Borrower Representative and its Subsidiaries, taken as a whole, are
able to pay all liabilities as such liabilities mature; and

(C)the Borrower Representative and its Subsidiaries, taken as a whole, do not
have unreasonably small capital.

For purposes of this Certificate, in computing the amount of contingent or
unliquidated liabilities at any time, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.





Annex A-1

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

[BORROWER]

 

By:________________________________

    Name:

    Title:

 

 

 

 



Annex A-2

--------------------------------------------------------------------------------